Citation Nr: 0838432	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  

2. Entitlement to service connection for glaucoma as 
secondary to diabetes mellitus.  

3. Entitlement to service connection for a sinus disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran had requested a hearing before a Veterans Law 
Judge, but he failed to appear for the hearing that was 
scheduled for March 2008.  

In May 2008, the Board promulgated a decision on other claims 
of service connection and remanded the case to the RO for 
additional development of the claim of service connection for 
a sinus disability.  As for the claims of service connection 
for diabetes mellitus and glaucoma, the adjudication of these 
claims continues to be temporarily stayed, in accordance with 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until such 
time as the United States Court of Appeals for the Federal 
Circuit issues its mandate in Haas v. Peake, No. 2007-7037 
(Fed. Cir. Oct. 9, 2008) (per curiam), or some other judicial 
action is taken regarding the stay.  Thereafter, the 
adjudication of those claims will be resumed, and a separate 
decision will then be promulgated.  


FINDING OF FACT

There is no competent evidence to show that the veteran 
currently has a sinus disability that is related to an 
injury, disease, or event of service origin. 


CONCLUSION OF LAW

A sinus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003, in September 2003, and in 
March 2006.  The veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2008.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and VA records.  The veteran's 
representative in a statement, dated in April 2008, stated 
that the service treatment records did not contain an 
enlistment physical examination or a separation physical 
examination.  In response to the RO request to forward the 
service treatment records, the National Personnel Records 
Center indicated that the available records were forwarded.  
Consideration of the missing service treatment records has 
been made in the adjudication of the claim, as will be 
further addressed in the decision below.

VA has conducted the necessary medical inquiry in the form of 
a VA compensation examination in June 2008, in an effort to 
substantiate the claim of service connection for a sinus 
disability.  The veteran was also afforded a VA general 
medical examination in February 2004.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran claims that he has a sinus disability that has 
been chronic since service.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable.  Where 
service treatment records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In this case, however, the appeal regarding a sinus 
disability turns on what the evidence shows in terms of a 
chronic condition since service.  

The veteran served on active duty from August 1972 to April 
1974.  Service treatment records show that he was seen with a 
complaint of nasal congestion in March 1973, seen three times 
for a runny nose over the course of April 1973, and a seen 
with a complaint of sinus and chest congestion in April 1974.  
In March 1973 and April 1973, the diagnosis was viral upper 
respiratory infection.  In April 1974, he had a cold.  He was 
discharged from service in April 1974.    

After service, VA records in September 2003 show that the 
veteran had chronic sinusitis by history and in July 2004 and 
August 2004 he was diagnosed with allergic rhinitis.  In 
other words, the evidence of diagnosis and treatment comes 
nearly 30 years after his discharge from service in April 
1974.  

The veteran underwent two VA examinations.  At the time of a 
VA general medical examination in February 2004, there were 
no complaints referable to the sinuses.  Examination of the 
nose and sinuses was unremarkable, and there was no diagnosis 
referable to the sinuses.  At the time of a VA examination in 
June 2008, the veteran denied any hospitalizations or 
surgeries for his sinuses.  He did not take any medications 
for a sinus condition.  He complained of nasal drainage, 
mucous, and itching.  On examination, however, there was no 
evidence of sinus disease.  X-rays of the sinuses were 
normal.  In summary, the examination was within normal 
limits.  The examiner stated that it was less likely as not 
(less than a 50/50 probability) that the veteran had chronic 
sinusitis.  

Based on the medical evidence of record, a sinus disability 
is not shown to have had onset in service.  There is no post-
service medical evidence of a chronic sinus condition, which 
is associated with the sinus complaints in service.  



As for the veteran's statements attributing a sinus condition 
to his period of active service, although he is competent to 
describe such symptoms as nasal congestion or drainage, the 
claimed sinus disability is not a condition under case law 
where lay observation has been found to be competent.  
Therefore, the determination as to the diagnosis and 
causation of the veteran's disability is medical in nature, 
that is, not capable of lay observation.  Where as here, the 
questions involve a medical diagnosis, not capable of lay 
observation, and of medical causation, competent medical 
evidence is required to substantiate the claim because the 
veteran as a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate that he has a current 
sinus condition that had its onset in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which is not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a sinus disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


